Citation Nr: 1518816	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-09 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from July 1999 to October 2001 and received a General Discharge.

This matter comes to the Board of Veterans' Appeal (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Given the various psychiatric diagnoses that appear in the record, to include a bi-polar disorder and a social anxiety disorder, the Board has recharacterized the issue on appeal as it appears on the cover page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence).   

The Board notes that the Veteran notified the February 2011 VA examiner that, while he was on probation in Texas following his early release from prison, he was now living in Tennessee in order to avoid the terms of his probation.  Therefore, this case may involve a Fugitive Felon, and such matter is REFERRED to the agency of original jurisdiction (AOJ) for any action deemed necessary. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the February 2011 VA examination, the Veteran reported alleged stressors of verbal, emotional, and physical assaults he sustained at the hands of his superior officers while on active duty.  In this regard, the Veteran specifically notified his examiners of an incident in which he was punched in the face.  However, the record does not show that the Veteran was provided with a development letter pertaining to substantiating a claim for PTSD based on personal assault, and such should be provided on remand.  See 38 C.F.R. § 3.304(f)(5) (2014).  Although the VA examiner did not diagnose PTSD, such information could aid in substantiating      the claim for service connection for other diagnosed psychiatric disability. 

In January 2011 the claimant advised VA that his high school records would show he was an excellent ROTC student before entering onto active duty.  As there is a question concerning the credibility and reliability of the information in light of his disregard of legal rules and regulations (see, e.g. misuse of government credit card in amount of $7000 in service and evading probation requirements presently), evidence tending to support his contentions is necessary.  Thus, on remand, the Veteran should be asked to provide a copy of his high school transcript and any other records that would support his assertion of being an excellent student prior to service.   

The record reveals the Veteran receives ongoing treatment from the Mountain Home VA Medical Center.  Records received from the Social Security Administration (SSA) also show that he received psychiatric treatment from the Cherokee Health System.  Relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  The AOJ should provide the Veteran with development letter pertaining to claims for PTSD based on personal assault.

2.  Ask the Veteran to provide a copy of his high school transcript and any other records supporting that he was an excellent student prior to service.  


3.  The AOJ should obtain relevant records dating since September 2011 from the Mountain Home VA Medical Center.  If no records are available, the claims file should be annotated to reflect such and the Veteran notified of such.

4.  The AOJ, after obtaining all needed authorizations from the Veteran, should request any outstanding relevant records dating from January 2009 to the present from the Cherokee Health System.  If requested records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

5.  After undertaking any other needed development, to include obtaining an addendum to the February 2011 VA examinations if needed following the above development, the AOJ should thereafter readjudicate the claim, to include addressing whether service connection for psychiatric disorders other than    PTSD, to include bipolar disorder and social anxiety disorder, is warranted.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

